Exhibit Statement Re Computation Of Ratios This schedule contains financial information extracted from the Registrant's Financial Statements as of December 31, 2007 and 2006 and is qualified in its entirety by reference to such Financial Statements: December 31, 2007 December 31, 2006 Current Ratio: The ratio of current assets divided by current liabilities - Current assets(numerator) $10,722,669 $14,409,809 Current liabilities (denominator) 6,358,755 6,869,892 Current ratio 1.7 2.1 Working Capital: Current Assets minus Current Liabilities Current assets $10,722,669 $14,409,809 Current liabilities 6,358,755 6,869,892 Working Capital 4,363,914 7,539,917
